           Case 1:20-cv-11232-IT Document 15 Filed 12/28/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


JESSICA HINTON; TIFFANY TOTH
GRAY; URSULA MAYES a/k/a URSULA
SANCHEZ; CIELO JEAN GIBSON; and
EVA PEPAJ ,
       Plaintiffs,

v.                                                       C.A. NO.: 1:20-CV-11232-IT

THE NEXT PLACE, LLC,
WILLIAM FAIRWEATHER,
THE GREATEST BAR, LLC, and
PETER LUCIDO ,
       Defendants.


                  JOINT MOTION TO EXTEND DEFENDANTS’
        FILING OF RESPONSIVE PLEADING TO PLAINTIFFS’ COMPLAINT
                     (Re: Up to and including January 7, 2021)
       NOW COME the parties, through their attorneys and request that the deadline for a

responsive pleading from Defendants, The Greatest Bar LLC, The Next Place, LLC and William

Fairweather, in the above captioned matter, due on December 17, 2020, be further extended to on

or before Thursday, January 7, 2021.

       WHEREFORE, the parties respectfully request that the Court grant this joint motion for

an extension.
               Case 1:20-cv-11232-IT Document 15 Filed 12/28/20 Page 2 of 2




 Plaintiffs,                                       Defendants,
                                                   The Next Place, LLC, and William
                                                   Fairweather,
 By Their Attorneys,                               By Their Attorneys,

 /s/ Paul V. Sullivan                              /s/ Conrad J. Bletzer, Jr.
 __________________________                        __________________________
 Paul V. Sullivan, BBO #634466                     Conrad J. Bletzer, Jr. BBO# 045760
 Sullivan Law Offices, PC                          Bletzer & Bletzer, P.C.
 33 Broad Street, Suite 302                        300 Market Street
 Providence, RI 02903                              Brighton, MA 02135
 Tel: (401) 861-9900                               Phone: 617-254-8900
 Fax: (401) 861-9977                               Fax: 617-254-5522
 psullivan@psullivanlaw.com                        ConradBletzer@bletzerlaw.com



Defendants,
The Greatest Bar LLC, The Next Place, LLC,
and William Fairweather,

By Their Attorneys,

/s/ Gareth W. Notis
__________________________
Gareth W. Notis, BBO #637814
gnotis@morrisonmahoney.com
MORRISON MAHONEY LLP
250 Summer Street
Boston, MA 02210-1181
Phone: 617-439-7500
Fax: 617-342-4821

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants on December 28, 2020


 /s/ Gareth W. Notis
Gareth W. Notis
